Citation Nr: 1451451	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic low back strain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988, July 1995 to December 1995, and May 1999 to October 1999.  The Veteran also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus Maine, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file is currently maintained at the Indianapolis, Indiana RO.

In August 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional evidentiary development is necessary prior to adjudication of the Veteran's service connection claim for a low back disability.

During the Veteran's August 2012 videoconference hearing, he specifically referenced a positive medical opinion, dated in February 2012, from his private physician, Dr. Joseph Seipel.  He stated that a copy of this opinion should already be associated with the claims file.  Following careful review of the paper claims file, as well as the records contained in the virtual files, it appears that this private opinion is not of record.  

In light of the identification of the February 2012 private opinion, the Board finds that the Veteran's claim must be remanded to obtain a copy of this opinion and associate it with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain a copy of the February 2012 private medical opinion from Dr. Joseph Seipel-as referenced by the Veteran during his Board hearing.  Any negative replies should be associated with the claims file.  

2.  Perform any additional development deemed necessary.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



